IN THE COURT OF APPEALS OF IOWA

                                      No. 18-0014
                               Filed November 21, 2018


DUVALMETRISE BROWN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, William P. Kelly, Judge.



      Duvalmetrise Brown appeals the denial of his application for postconviction

relief. AFFIRMED.



      R. Ben Stone of Parrish Kruidenier Dunn Boles Gribble Gentry Brown &

Bergmann LLP, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                             2


VAITHESWARAN, Presiding Judge.

         Des Moines narcotics officers executed a search warrant on an apartment

and discovered seven rocks of crack cocaine behind a couch.                  A jury found

Duvalmetrise Brown guilty of possession of crack cocaine with intent to deliver.

         On direct appeal, this court rejected Brown’s challenge to the sufficiency of

the evidence. State v. Brown, No. 10-0988, 2011 WL 2420799, at *3–5 (Iowa Ct.

App. June 15, 2011) (“[W]e conclude the facts of this case are sufficient to find that

Brown was in possession, or aided and abetted one who was in possession, of a

controlled substance with intent to deliver.”). We cited several pieces of evidence,

including Brown’s statement that “he did not know ‘who threw that crack behind

the couch’ before being informed where the officers found the crack cocaine.” Id.

at *1.

         Brown    filed   several    postconviction-relief   applications,    which   he

supplemented with an “amended and consolidated application.” At an evidentiary

hearing, he sought to establish that officers told him about the crack cocaine

behind the couch before he made the incriminating statement. The State objected

to the testimony on relevancy grounds. In response, Brown’s attorney asserted:

         The issue is: Were these officers questioned as to if it was possible
         the couch was moved and Mr. Brown saw it prior to making that
         statement and, therefore, made it; or if another officer, or this officer,
         made a statement regarding—saying, “Hey, there’s some crack
         behind this couch” prior to Mr. Brown making that statement.

The postconviction court ruled defense counsel “can ask [the officers] those two

questions that you just asked.”

         Counsel proceeded to question several officers. Following the hearing, the

postconviction court denied the application. Brown appealed.
                                         3


       Brown contends his trial attorney was ineffective in failing to cross-examine

the officers about his location in the apartment and whether he could have “seen

the drugs from his vantage point” or “overheard police say where it had been

found.”    In his view, “the postconviction court erred in barring as irrelevant

testimony needed to prove that the ineffectiveness of trial counsel was prejudicial.”

Brown must show (1) counsel breached an essential duty and (2) prejudice

resulted. Strickland v. Washington, 466 U.S. 668, 687 (1984).

       As noted, the postconviction court allowed Brown’s postconviction attorney

to ask the precise questions he sought to ask. Counsel questioned four officers

about whether Brown’s trial attorney cross-examined them on the following two

topics: (1) if it was possible Brown observed the crack cocaine behind the couch

before making his incriminating statement, and (2) if it was possible an officer

stated, “There’s some crack here” before Brown made his incriminating statement.

The four officers either answered in the negative or said they did not recall. In

short, the postconviction court did what Brown claims the court should have done.

       The trial record also does not assist Brown because the evidence he claims

his trial attorney should have introduced was admitted, albeit not at his attorney’s

request.    Specifically, the prosecutor asked an officer, “Did you advise the

defendant of the location of the crack cocaine?” The officer responded, “No, I did

not.” He asked again, “During the course of your conversation, did you state that

the crack cocaine was behind the couch?” The officer again responded, “No I did

not.” Because the evidence was already in the record, Brown’s trial attorney did

not breach an essential duty in failing to ask the questions.
                                        4


      Brown also contends, “Denial of the right to obtain relevant evidence is a

violation of the rights of due process and confrontation under the Iowa and Federal

Constitutions.” Because his right to obtain relevant evidence was not violated, we

need not address this issue.

      We affirm the denial of Brown’s postconviction-relief application.

      AFFIRMED.